Exhibit 10.2


ROCKWELL AUTOMATION, INC.


2000 LONG-TERM INCENTIVES PLAN, AS AMENDED


RESTRICTED STOCK AGREEMENT

To: _____________

        In accordance with Section 4(c) of the Rockwell Automation, Inc. 2000
Long-Term Incentives Plan, as amended (the Plan), ________ shares (Restricted
Shares) of Stock (as defined in the Plan) of Rockwell Automation, Inc. (Rockwell
Automation) have been granted to you, effective November 7, 2005, as Restricted
Stock (as defined in the Plan) upon the terms and conditions of this Restricted
Stock Agreement, subject in all respects to the provisions of the Plan, as it
may be amended. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the respective meanings ascribed to them in the Plan.


1. Earning of Restricted Shares


          (a)       If you shall continue as an Employee from the date hereof
until November 7, 2008, then you shall be deemed to have fully earned all the
Restricted Shares subject to this Agreement.


          (b)       If (i) you shall die or suffer a disability that shall
continue for a continuous period of at least six months during the period of
your continuous service as an Employee and prior to November 7, 2008; or (ii) a
“Change in Control” (as defined for purposes of Article III, Section 13(I)(1) of
Rockwell Automation’s By-Laws) shall occur during the period of your continuous
service as an Employee and prior to November 7, 2008; then you shall be deemed
to have fully earned all the Restricted Shares subject to this Agreement.


          (c)       If your employment by Rockwell Automation terminates on or
after the first anniversary of the date hereof and prior to November 7, 2008 by
reason of your retirement under a retirement plan of Rockwell Automation, then
you shall be deemed to have fully earned a prorated portion of the Restricted
Shares subject to this Agreement equal to the number of Restricted Shares
subject to this Agreement, multiplied by the percentage of days in the
three-year period ended November 7, 2008 during which you were an Employee.


          (d)       If you cease to be an Employee prior to satisfaction of any
of the conditions set forth in paragraph (a), (b) or (c) of this Section, you
shall be deemed not to have earned any of the Restricted Shares and shall have
no further rights with respect to the Restricted Shares or any Stock Dividends
(as hereinafter defined).


--------------------------------------------------------------------------------


2. Retention of Certificates for Restricted Shares


  Certificates for the Restricted Shares and any dividends or distributions
thereon or in respect thereof that may be paid in additional shares of Stock or
other securities of Rockwell Automation or securities of another entity (Stock
Dividends), shall be delivered to and held by Rockwell Automation, or shall be
registered in book entry form subject to Rockwell Automation’s instructions,
until you shall have earned the Restricted Shares in accordance with the
provisions of Section 1. To facilitate implementation of the provisions of this
Agreement, you undertake to sign and deposit with Rockwell Automation’s Office
of the Secretary such documents appropriate to effectuate the purpose and intent
of this Restricted Stock Agreement as Rockwell Automation may reasonably request
from time to time.


3. Dividends and Voting Rights


  Notwithstanding the retention by Rockwell Automation of certificates (or the
right to give instructions with respect to shares held in book entry form) for
the Restricted Shares and any Stock Dividends, unless and until such shares have
been forfeited in accordance with Section 5, you shall be entitled to receive
any dividends that may be paid in cash on, and to vote, the Restricted Shares
and you shall be entitled to receive any Stock Dividends held by Rockwell
Automation (or subject to its instructions) in accordance with Section 2.


4. Delivery of Earned Restricted Shares


  As promptly as practicable after (i) you shall have been deemed to have earned
the Restricted Shares in accordance with Section 1 and (ii) Rockwell Automation
has been reimbursed for all required withholding taxes in respect of your
earning all the Restricted Shares and Stock Dividends that you have been deemed
to have earned, Rockwell Automation shall deliver to you (or in the event of
your death, to your estate or any person who acquires your interest in the
Restricted Shares by bequest or inheritance) all or the part of the Restricted
Shares and Stock Dividends that you have been deemed to have earned.


5. Forfeiture of Unearned Restricted Shares


          (a)        Notwithstanding any other provision of this Agreement,
other than as provided in Section 5(b), if at any time it shall become
impossible for you to earn any of the Restricted Shares in accordance with this
Agreement, all the Restricted Shares, together with any Stock Dividends, then
being held by Rockwell Automation (or subject to its instructions) in accordance
with Section 2 shall be forfeited, and you shall have no further rights of any
kind or nature with respect thereto. Upon any such forfeiture, the Restricted
Shares, together with any Stock Dividends, shall be transferred to Rockwell
Automation.


          (b)        Notwithstanding any other provision of this Agreement, if
Section 1(c) is applicable, all of the unearned Restricted Shares, together with


2

--------------------------------------------------------------------------------


  any Stock Dividends thereon, then being held by Rockwell Automation (or
subject to its instructions) in accordance with Section 2 shall be forfeited,
and you shall have no further rights of any kind or nature with respect thereto.
Upon any such forfeiture, such unearned Restricted Shares, together with any
Stock Dividends thereon, shall be transferred to Rockwell Automation.


6. Adjustments


  If there shall be any change in or affecting shares of Stock on account of any
stock dividend or split, merger or consolidation, reorganization (whether or not
Rockwell Automation is a surviving corporation), recapitalization,
reorganization, combination or exchange of shares or other similar corporate
changes or an extraordinary dividend in cash, securities or other property,
there shall be made or taken such amendments to this Agreement or the Restricted
Shares as the Board of Directors may deem appropriate under the circumstances.


7. Transferability


  This grant is not transferable by you otherwise than by will or by the laws of
descent and distribution, and the Restricted Shares, and any Stock Dividends,
shall be deliverable during your lifetime only to you.


8. Withholding


  Rockwell Automation shall have the right, in connection with the delivery of
the Restricted Shares and any Stock Dividends subject to this Agreement, (i) to
deduct from any payment otherwise due by Rockwell Automation to you or any other
person receiving delivery of the Restricted Shares and any Stock Dividends an
amount equal to any taxes required to be withheld by law with respect to such
delivery, (ii) to require you or any other person receiving such delivery to pay
to it an amount sufficient to provide for any such taxes so required to be
withheld, or (iii) to sell such number of the Restricted Shares and any Stock
Dividends as may be necessary so that the net proceeds of such sale shall be an
amount sufficient to provide for any such taxes so required to be withheld.


9. No Acquired Rights


  You acknowledge, agree and consent that: (a) the Plan is discretionary and
Rockwell Automation may amend, cancel or terminate the Plan at any time; (b) the
grant of the Restricted Shares subject to this Agreement is a one-time benefit
offered to you and does not create any contractual or other right for you to
receive any grant of Stock as Restricted Stock or benefits under the Plan in the
future; (c) future grants, if any, shall be at the sole discretion of Rockwell
Automation, including, but not limited to, the timing of any grant, the number
of shares and forfeiture provisions; and (d) your participation in the Plan is
voluntary.


3

--------------------------------------------------------------------------------


10. Applicable Law


  This Agreement and Rockwell Automation’s obligation to deliver Restricted
Shares and any Stock Dividends hereunder shall be governed by and construed and
enforced in accordance with the laws of Delaware and the Federal law of the
United States.


11. Entire Agreement.


  This Agreement and the Plan embody the entire agreement and understanding
between Rockwell Automation and you with respect to the Restricted Shares
subject to this Agreement, and there are no representations, promises,
covenants, agreements or understandings with respect to such Restricted Shares
other than those expressly set forth in this Agreement and the Plan. In the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall govern.



  ROCKWELL AUTOMATION, INC.

  By      

--------------------------------------------------------------------------------

    Senior Vice President,
General Counsel and Secretary


  Dated: November 7, 2005


  Agreed to this ____ day of November, 2005.


_________________________________





4

--------------------------------------------------------------------------------
